Citation Nr: 1741954	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with instability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida, that continued a noncompensable rating for the Veteran's service-connected left knee disability.  In an interim May 2014 rating decision, the Veteran was granted increased ratings for left knee patellofemoral syndrome with limitation of extension and assigned a separate 10 percent rating for left knee instability.  (The Board notes that in his May 2014 substantive appeal, the Veteran expressly limited his appeal to the rating assigned for left knee instability.)  


FINDING OF FACT

In an August 2017, VA Form 21-4138, Statement in Support of Claim, the appellant withdrew (in writing) his appeal seeking an increased rating for left knee instability; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

In writing (on an August 2017, VA Form 21-4138), the appellant withdrew his appeal seeking a rating in excess of 10 percent for left knee instability.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking a rating in excess of 10 percent for left knee instability is dismissed.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


